Name: 2014/283/EU: Council Decision of 14Ã April 2014 on the conclusion, on behalf of the European Union, of the Nagoya Protocol on Access to Genetic Resources and the Fair and Equitable Sharing of Benefits Arising from their Utilization to the Convention on Biological Diversity Text with EEA relevance
 Type: Decision
 Subject Matter: international affairs;  environmental policy;  natural environment;  accounting;  natural and applied sciences
 Date Published: 2014-05-20

 20.5.2014 EN Official Journal of the European Union L 150/231 COUNCIL DECISION of 14 April 2014 on the conclusion, on behalf of the European Union, of the Nagoya Protocol on Access to Genetic Resources and the Fair and Equitable Sharing of Benefits Arising from their Utilization to the Convention on Biological Diversity (Text with EEA relevance) (2014/283/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Union and its Member States joined the consensus of the 193 Parties to the Convention on Biological Diversity (CBD) (2) that adopted the Nagoya Protocol on Access to Genetic Resources and the Fair and Equitable Sharing of Benefits Arising from their Utilization to the Convention on Biological Diversity (Nagoya Protocol) on 29 October 2010. (2) In accordance with Council Decision of 6 May 2011 (3), the Nagoya Protocol was signed by the Union, subject to its conclusion at a later date. Most Member States have signed the Nagoya Protocol. (3) The Union is committed to the swift implementation and ratification of the Nagoya Protocol. (4) In accordance with Article 34 of the CBD, any protocol to the CBD is subject to ratification, acceptance or approval by States and by regional economic integration organisations. (5) The Union and its Member States should endeavour to deposit simoultaneously, to the extent possible, their instruments of ratification, acceptance or approval of the Nagoya Protocol. (6) The Nagoya Protocol should therefore be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Nagoya Protocol on Access to Genetic Resources and the Fair and Equitable Sharing of Benefits Arising from their Utilization to the Convention on Biological Diversity is hereby approved on behalf of the Union. The text of the Nagoya Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to deposit, on behalf of the Union, as regards matters falling within the Unions competence, the instrument of approval provided for in Article 33 of the Nagoya Protocol (4). At the same time, such person(s) shall deposit the declaration set out in the Annex to this Decision, in accordance with Article 34(3) of the Convention on Biological Diversity. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President A. TSAFTARIS (1) Not yet published in the Official Journal. (2) OJ L 309, 13.12.1993, p. 3. (3) Not yet published in the Official Journal. (4) The date of entry into force of the Nagoya Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council. ANNEX Declaration by the european union in accordance with article 34, paragraph 3, of the convention on biological diversity The European Union declares that, in accordance with the Treaty on the Functioning of the European Union, and in particular Article 191 thereof, it is competent for entering into international agreements, and for implementing the obligations resulting therefrom, which contribute to the pursuit of the following objectives:  preserving, protecting and improving the quality of the environment;  protecting human health;  prudent and rational utilisation of natural resources;  promoting measures at international level to deal with regional or worldwide environmental problems, and in particular combatting climate change. Moreover, the European Union adopts measures at Union level for establishing a European Research Area and for the proper functioning of its internal market. The exercise of Union competence is by its nature subject to continous development. In order to comply with its obligations under Article 14(2)(a) of the Nagoya Protocol on Access to Genetic Resources and the Fair and Equitable Sharing of Benefits Arising from their Utilization to the Convention on Biological Diversity, the Union will keep up-to-date the list of legal instruments to be transmitted to the Access and Benefit-Sharing Clearing-House. The European Union is responsible for the performance of those obligations resulting from this Protocol which are covered by Union law in force.